Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Plaintiffs appeal the district court’s order sua sponte dismissing their complaint against Defendants for failure to state a claim, pursuant to Fed.R.Civ.P. 12(b)(6). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Allran v. Wells Fargo, No. 3:10-cv-00200-GCM (W.D.N.C. June 15, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.